DUSTIN FURMAN                                                           1954 Greenspring Drive, Suite250
dfurman@gblegalteam.com                                                 Timonium, Maryland 21093
                                                                        (410) 560-4999 Phone
                                                                        (410) 308-3116 Fax

                                         September 18, 2019

Via Electronic Mail
The Honorable Beth P. Gesner
United States Magistrate Judge
United State District Court for the District of Maryland
U.S. Courthouse
101 West Lombard Street
Baltimore, Maryland 21201

        Re:     Kim Lewis v. United States Department of Agriculture
                United States District Court for the District of Maryland
                Case No.: BPG-18-1610

Dear Judge Gesner:

        Plaintiff is in receipt of Defendant’s letter to this Honorable Court this morning regarding
the above-referenced matter and feels obligated to write to address the deficiencies in Defendant’s
portrayal of this issue to the Court. Plaintiff filed her Response in Opposition to the Defendant’s
Motion in Limine to Preclude Jeffrey Gaber, M.D. from Testifying at Trial this morning, as
Plaintiff understood the Scheduling Order to allow seven days for a response. Being that
Defendant’s correspondence was not filed until after business hours on September 10 th, today
marked the seven day and therefore the deadline.

          As stated above, there are numerous misclassifications in Defendant’s correspondence to
this court. First, Defendant fails to mention that it waited until approximately 6:36 p.m., well after
the end of business hours, on the date of the Motions in Limine deadline to file its Motion, thereby
doing its best to ensure that Plaintiff’s counsel would not receive the Motion until the next day and
therefore have one less day to draft an opposition. Next, Defendant’s counsel became aware, at the
latest, on September 11th that Plaintiff’s counsel was out of the office on vacation and not readily
available. (See attached email correspondence). Thereafter, on September 13 th, Defendant
proceeded to file correspondence with this Court regarding objections Plaintiff’s Exhibit List, but
failed to ensure that undersigned received a copy of the same. Further, Defendant, by its instant
letter, is attempting to mislead this Honorable Court, to believing that Plaintiff’s deadline for filing
The Honorable Beth Gesner
September 18, 2019

its opposition has long passed, when in fact it has been, at most, mere hours 1. Taken as a whole,
this conduct is highly demonstrative of Defendant’s insincere approach to this Motions practice.

        As the Defendant correctly points out in its correspondence, Plaintiff has agreed to cancel
the de benne esse deposition of Dr. Gaber such that there is no immediate need for a ruling on this
Motion. Therefore, by accepting Plaintiff’s opposition mere hours after the purported response
deadline, there will be de minimis prejudice to this Court in accepting this Opposition, if any. To
the contrary, Plaintiff vehemently opposes Defendant’s motion as, should it be granted, it is
potentially fatal to Plaintiff’s case. In sum, while Plaintiff would suffer extreme prejudice in the
event her position is not considered, this Court and Defendant would suffer little, if any.

        Plaintiff looks forward to this Honorable Court’s ruling on the motion after considering
Plaintiff’s timely filed Opposition. Thank you for your attention to this matter.


                                                      Respectfully submitted,


                                                      /s/ Dustin Furman
                                                      Dustin Furman
                                                      GILMAN & BEDIGIAN, L.L.C.
                                                      1954 Greenspring Drive, Suite 250
                                                      Timonium, Maryland 21093
                                                      (410) 560-4999
                                                      Attorney for Plaintiff




1
 Plaintiff however disagrees with Defendant’s calculation of the opposition deadline and contends that its opposition
was timely filed.

                                                   Page 2 of 2
